DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 5, and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rupp (US 6056695) in view of Gold (US 7386026).
Regarding claim 1, Rupp discloses a method of communicating from an ingestible capsule (1:31-52, “capsule designed for oral administration”), comprising: modulating data from the ingestible capsule according to a modulation scheme (2:64-65, “a code generator which modulates the phase of the pulse string”); and acoustically transmitting the modulated data through a body of an animal (2:53-54, “transmitting and receiving means for ultrasonic waves”; 3:3, “pulse strings emitted by the transmitting means”).  Rupp does not explicitly disclose spreading the modulated data according to a spreading code and acoustically (6:4-22, “The spreading code is modulated with a data signal 112 by modulator 115, resulting in a spread spectrum transmission signal that is transmitted over a wireless communication link 125”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the spread and modulation technique of Gold to the signal transmission of Rupp, as to provide known advantages of spread spectrum communications (Gold @ 1:31-35).
Regarding claim 5, Rupp discloses the use of Barker codes (5:43-52), which one having ordinary skill in the art before the invention was made would have found obvious to use in combination with the spreading taught by Gold (6:4-22, “The spreading code is modulated with a data signal 112 by modulator 115, resulting in a spread spectrum transmission signal that is transmitted over a wireless communication link 125”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to combine the spread and modulation technique of Gold with the Barker codes of Rupp, as to provide known advantages of spread spectrum communications (Gold @ 1:31-35).
Regarding claim 6, Rupp does not explicitly disclose receiving the acoustically transmitted signal; de-spreading the received signal in accordance with the spreading code; and demodulating the received and de-spread signal in accordance with the modulation scheme, wherein a phase of the spreading code is synchronized with the received signal whereby a signal-to-noise ratio of the received signal is increased.  However, Gold teaches receiving an acoustically transmitted signal (6:23-25, “a receiver antenna 132 receives the spread spectrum transmission signal”), de-spreading the received signal in accordance with a spreading code (6:33, “dispreading circuit”), and demodulating the signal in accordance with a (6:35, “demodulator 153”), wherein a phase of the spreading code is synchronized with the receive signal to enhance a signal-to-noise ratio (6:36-44, “synchronizer 140, which preferably operates according to techniques as described herein for detecting the proper synchronization between the receiver 130 and the transmitter”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the signal reception, de-spreading, demodulation, and synchronization as taught by Gold to the received signals of Rupp, as to provide conventional signal reception processing steps.

Claim(s) 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rupp (US 6056695) in view of Gold (US 7386026), as applied to claim 1 above, in view of Cowart (US 5146471).
Regarding claim 2, neither Rupp nor Gold explicitly disclose modulating data from the ingestible capsule according to a phase shift keying (PSK) modulation scheme.  However, Cowart teaches performing phase shift keying modulation (5:11-17, “phase shift keying”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the phase shift keying modulation of Cowart to the modulation of Rupp and Gold, as to provide a well-known manner of signal modulation.
Regarding claim 3, neither Rupp nor Gold explicitly disclose modulating data from the ingestible capsule according to a binary PSK modulation scheme.  However, Cowart teaches performing binary phase shift keying (5:11-17, “binary phase shift keying (BPSK)).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the phase shift keying modulation of Cowart to the modulation of Rupp and Gold, as to provide a well-known manner of signal modulation.

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rupp (US 6056695) in view of Gold (US 7386026) in view of Cowart (US 5146471), as applied to claim 2 above, in view of Shattil (US 7430257).
Regarding claim 4, neither Rupp, Gold, nor Cowart explicitly disclose modulating data from the ingestible capsule according to a first order differential PSK modulation scheme and a second order differential PSK modulation scheme.  However, Shattil teaches modulating data with differential modulation techniques (28:45-47, “any differential modulation techniques”) and that the signals may be ultrasound signals (22:8-10, “ultrasound”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the differential modulation taught by Shattil to the modulation of Rupp, Gold, and Cowart, as to provide a well-known modulation technique.

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rupp (US 6056695) in view of Gold (US 7386026), as applied to claim 1 above, in view of Nakano (US 6052405).
Regarding claim 7, neither Rupp nor Gold explicitly disclose receiving the acoustically transmitted signal; multiplying the received signal by a plurality of spread signals to form a corresponding plurality of received spread signals; demodulating the corresponding plurality of received spread signals in accordance with the modulation scheme; and forming a final data signal from the plurality of demodulated signals, whereby a signal-to-noise ratio of the final data signal is increased.  However, Nakano teaches a spread spectrum demodulator that multiples a received signal by a spreading code (1:47-54, “multiplying the received wideband signal by a spreading code”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the demodulation of Nakano to the signal reception of Rupp and Gold, as to provide a well-known demodulation technique.

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rupp (US 6056695) in view of Gold (US 7386026) in view of Nakano (US 6052405), as applied to claim 7 above, in view of Shattil (US 7430257).
Regarding claim 8, neither Rupp, Gold, nor Nakano explicitly disclose multiplying the plurality of demodulated signal by a corresponding plurality of signal-to-noise coefficients to form a plurality of weighted data signals; and summing the plurality of weighted data signals to form the final data signal.  However, Shattil teaches performing a weighting of correlation signals prior to a summation (33:4-55).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the weighted sum of Shattil to the signal reception of Rupp, Gold, and Nakano, as to provide a well-known technique for factoring in a plurality of elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Examiner, Art Unit 3793